Citation Nr: 1446574	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-11 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the calculated amount of $13,011.00.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1973.  The Veteran passed away in September 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this matter was subsequently transferred to the RO in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The recovery of an overpayment of death pension benefits in the calculated amount of $13,011.00 would be against equity and good conscience.  


CONCLUSION OF LAW

The appellant is entitled to waiver of recovery of the overpayment of death pension benefits in the amount of $13,011.00.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based upon a death pension application, VA Form 21-534, filed by the appellant in November 2008, the RO issued a March 2009 rating decision that awarded the appellant death pension benefits, effective September 30, 2008.

In February 2010, the appellant submitted a VA Form 21-0518-1, Eligibility Verification Report.  Later that month, the RO requested that the appellant complete and submit a VA Form 21-8049, Request for Details of Expenses.  The RO also asked that the appellant submit evidence that her Individual Retirement Account (IRA) can not be readily converted into cash at no substantial sacrifice.  The appellant timely submitted this information that same month.

In March 2010, the RO notified the appellant of its intent to discontinue her death pension benefits, effective October 1, 2008, based upon her excessive net worth; and informed her that this adjustment would result in an overpayment of benefits paid.  Two days after this notice was mailed, the appellant contacted the RO requesting that her death pension benefits be discontinued until this matter was resolved to prevent any further overpayment.

In June 2010, the RO notified the appellant that it had terminated her death pension benefits, effective October 1, 2008, and that this had created an overpayment in the amount of $13,011.00.

The appellant is now seeking a waiver of recovery of the overpayment.  Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given whether withholding of the benefit or recovery would nullify the objective for which the benefits were intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Id.

As there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and as she timely requested a waiver, there is no statutory bar to waiver in this case.  

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After reviewing the Veteran's claims folder, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of death pension benefits in the calculated remaining amount of $13,011.00.  The appellant has consistently and accurately reported her income and financial status since the filing of her initial application in November 2008.  Moreover, once made aware of a possible overpayment, the appellant immediately requested that the payments be discontinued while this matter was being considered to avoid any additional overpayments.  Thus, no fault is attributed to her in receiving the death pension benefits at issue.  Fault in the creation of the overpayment rests entirely on VA's changing interpretation on how it viewed the monies within the appellant's IRA.  At the time of the initial award of death pension benefits, the appellant's IRA was not viewed as an asset available for her care.  A year later, this interpretation changed.  

Given the substantial penalties associated with withdrawing funds early from the appellant's IRA, repayment of this overpayment does cause undue hardship on the appellant.  Finally, requiring repayment in this case only serves to quicken the appellant's eligibility for death pension benefits in the future; thus, unjust enrichment is not significant.  Accordingly, waiver of recovery of an overpayment of death pension benefits in the calculated remaining amount of $13,011.00 is granted.

 
ORDER

Waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $13,011.00 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


